Citation Nr: 0112712	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a laceration scar of the left leg.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right humerus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1943 to April 1947 
and from July 1947 to July 1950.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).  

The Board notes that, in a written statement received in June 
1998, the veteran appears to be raising a claim of 
entitlement to service connection for a left arm disability.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims.

2.  The veteran has a sensitive left leg scar that adheres to 
the underlying scar tissue and is depressed, and there is 
traction in the scar tissue on dorsiflexion and plantar 
flexion of the ankle.

3.  The sole residual of the veteran's right humerus fracture 
is a small depressed scar that adheres slightly to the 
underlying scar tissue, but causes no discomfort or 
limitation of motion.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for 
entitlement to an evaluation in excess of 10 percent for a 
laceration scar of the left leg.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), as amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C.A. § 5107) (2000); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.118, Diagnostic Code 7804 (2000).

2.  The evidence does not satisfy the criteria for 
entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right humerus.  38 U.S.C.A. §§ 
1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified as amended at 38 U.S.C.A. § 5107) (2000); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5202 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative claim that the evaluations 
assigned the veteran's left leg and right humerus 
disabilities should be increased to reflect more accurately 
the severity of the veteran's symptomatology.  In September 
1998, the RO afforded the veteran a VA examination in support 
of his claims, and since the veteran filed his claims for 
increased evaluations in June 1998, the RO has obtained all 
evidence identified by the veteran as being pertinent to his 
claims.  The Board thus believes that the RO has fulfilled 
its duty to assist the veteran by securing and fully 
developing all relevant evidence necessary for the equitable 
disposition of the veteran's claims. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Laceration Scar-Left Leg

The RO granted the veteran service connection and assigned 
him a noncompensable evaluation for a healed laceration of 
the left leg in October 1948.  The veteran underwent multiple 
VA examinations thereafter, but from 1957 to 1978, during 
these examinations, his left leg scar either was not 
mentioned or was shown to be asymptomatic.  During a VA 
examination in February 1982, however, an examiner noted that 
that the veteran had a depressed and painful scar that 
extended eight or nine centimeters.  Based on this finding, 
the RO, in a rating decision dated March 1982, increased the 
evaluation assigned the scar to 10 percent, effective from 
December 1981.  

The veteran received outpatient and inpatient treatment for 
multiple medical problems from 1992 to 1998; however, while 
treated, the veteran's left leg scar was not discussed.  In 
June 1998, the veteran submitted a written statement 
requesting a higher evaluation for his left leg scar on two 
bases: that his left leg had deteriorated within the past 
year, and that he had developed traumatic arthritis in that 
leg.  In light of the veteran's assertions, the RO afforded 
the veteran a VA examination of his left leg in September 
1998.

During the September 1998 VA examination, the veteran 
reported that his scar did not bother him very much until two 
years prior to the examination.  He indicated that, for 
years, he felt only tightness in the scar.  Later, however, 
he developed soreness in the area of the scar when walking.  
He claimed that his wife eased the soreness by rubbing the 
scar with alcohol.  The examiner noted a semi-circular scar 
around the posterior aspect of the calf measuring 14 
centimeters, mild adhesions to the underlying tissue, one or 
two millimeters of depressed scar tissue, sensitivity on 
palpation of the scar, and traction in the scar tissue on 
dorsiflexion and plantar flexion.  On another examination in 
June 1999, the left leg scar was confirmed and x-rays of the 
left femur showed no bony abnormality.  

Based on the findings noted during the September 1998 VA 
examination, the RO, in a rating decision dated December 
1998, denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for a laceration scar of 
the left leg.  This appeal ensues from the RO's decision.

Since 1981, the veteran's left leg scar has been evaluated as 
10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804.  This code provides that scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804.  An evaluation in excess of 10 percent 
may be assigned for certain scars disfiguring the head, face 
or neck or resulting from burns.  See 38 C.F.R. § 4.118, DCs 
7800, 7801.  Other scars are to be rated on limitation of 
motion of the part affected.  38 C.F.R. § 4.118, DC 7805.

Based on all of the evidence of record, the Board concludes 
that the veteran's left leg scar disability picture more 
nearly approximates the criteria for a 10 percent evaluation, 
which requires that the scar is superficial, tender and 
painful on objective demonstration.  An evaluation in excess 
of 10 percent may not be assigned under DC 7800 because the 
scar disfigures the veteran's left calf, not his head, face 
or neck.  An evaluation in excess of 10 percent also may not 
be assigned under DC 7801 because the scar is not the result 
of a burn.  Rather, it is the result of a laceration 
sustained during active service, when the veteran was 
involved in an automobile accident.  Finally, if the Board 
were to rate the scar based on limitation of function of the 
part affected, which in this case is the calf, a higher 
evaluation would not be warranted.  During the September 1998 
VA examination, the examiner did not indicate that the 
veteran had functional limitation due to the objectively 
confirmed sensitivity on palpation and traction in the scar 
on dorsiflexion and plantar flexion.  Even assuming these 
symptoms did functionally limit the veteran's use of his left 
calf, they would warrant no more than a 10 percent evaluation 
under any of the codes governing musculoskeletal evaluations.  
See 38 C.F.R. § 4.71a, DC 5256-5261 (2000).  The examiner did 
not indicate that they caused limitation of motion, 
subluxation or lateral instability.

In summary, the veteran has been shown to have a sensitive 
left leg scar, adhesion to the underlying scar tissue, 
depressed scar tissue, and traction in the scar tissue on 
dorsiflexion and plantar flexion of the ankle.  These 
symptoms more nearly approximate the criteria for the 10 
percent evaluation that is currently assigned under DC 7804.  
The preponderance of the evidence is against a higher 
evaluation for this disability; therefore, the veteran's 
claim for this benefit must be denied.  

II.  Residuals of Fracture, Right Humerus

The RO granted the veteran service connection and assigned 
him a noncompensable evaluation for residuals of a fractured 
right humerus in October 1948.  During VA examinations in 
December 1960, August 1961 and July 1978, the veteran was 
noted to have a history of a right humerus fracture near the 
elbow, minor scarring that had healed, no limitation of 
motion, and satisfactory alignment and position.  During a VA 
examination in December 1981, however, the veteran was noted 
to have right shoulder motion limited to 90 degrees, pain on 
rotation, 50 percent of normal grip, a depressed scar and 
numbness in the fingers.  The examiner did not indicate 
whether these symptoms represented residuals of the old right 
humerus fracture.  Based on the findings of the December 1981 
VA examination, the RO, in a rating decision dated March 
1982, continued the noncompensable evaluation assigned the 
veteran's right humerus disability.    

The veteran received outpatient and inpatient treatment for 
multiple medical problems from 1992 to 1998; however, while 
treated, the veteran's right humerus was not discussed.  In 
June 1998, the veteran submitted a written statement 
requesting higher evaluations for his service-connected 
disabilities.  In response to the veteran's request, the RO 
afforded the veteran a VA examination of his right humerus in 
September 1998.

During the September 1998 VA examination, the veteran 
reported that his right humerus disability had healed and 
caused only one problem: a giving out at the elbow when he 
held a child.  He indicated that, otherwise, he was strong 
and used his right upper extremity with no difficulty.  The 
examiner noted that the veteran had no deformity of the right 
humerus, a small, depressed scar measuring 5 millimeters in 
length and 1 millimeter in breadth on the medial aspect of 
the right humerus, slight adhesions to the scar tissue 
without pain or discomfort, full elbow extension, flexion to 
140 degrees, full pronation and supination of the forearm, 
and no limitation or discomfort with any movements of the 
shoulder.  He diagnosed status post fracture of the right 
humerus.  On another examination in June 1999, the right arm 
scar was confirmed and x-rays of the humerus showed an old, 
healed right humerus fracture.  

Based on the findings noted during the September 1998 VA 
examination, the RO, in a rating decision dated December 
1998, denied the veteran's claim of entitlement to a 
compensable evaluation for residuals of a right humerus 
fracture.  This appeal ensues from the RO's decision.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

Since 1948, residuals of the veteran's right humerus fracture 
have been evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.71a, DC 5202.  DC 5202 provides that malunion of the 
major or minor humerus with moderate deformity warrants a 20 
percent evaluation.  Malunion of the minor humerus with 
marked deformity also warrants a 20 percent evaluation, while 
malunion of the major humerus with marked deformity warrants 
a 30 percent evaluation.  Impairment of the humerus with 
recurrent dislocation of the shoulder at the scapulohumeral 
joint warrants a 20 percent evaluation with infrequent 
episodes of dislocation and guarding of movement only at 
shoulder level.  A 30 percent evaluation is warranted when 
there are frequent episodes and guarding of all arm movements 
and the major arm is affected.

In this case, the medical evidence of record establishes that 
the veteran's right humerus fracture has healed and causes no 
objectively confirmed symptomatology.  Since 1948, the 
veteran has only once been shown to exhibit symptoms related 
to his right upper extremity, and on that occasion, in 
December 1981, the VA examiner did not specify that those 
symptoms were caused by the veteran's right humerus 
disability.  The veteran has never been shown to have 
malunion of the humerus with or without a deformity or a 
dislocation of the humerus.  Accordingly, a compensable 
evaluation may not be assigned under DC 5202.  A higher 
evaluation is also not warranted under any other applicable 
code as the veteran has not been shown to have ankylosis of 
the elbow, limitation of flexion of the forearm to 100 
degrees, limitation of extension of the forearm to 45 
degrees, or a tender and painful scar.  See 38 C.F.R. § 
4.71a, DCs 5205, 5206, 5207, 7804.

In summary, the sole residual of the veteran's right humerus 
fracture is a depressed scar that adheres slightly to the 
underlying scar tissue, but causes no discomfort or 
tenderness.  This disability picture more nearly approximates 
the currently assigned noncompensable evaluation.  Inasmuch 
as the preponderance of the evidence is against a higher 
evaluation for this disability, the veteran's claim for that 
benefit must be denied. 


III.  Conclusion

The Board has evaluated the aforementioned disabilities 
pursuant to schedular criteria.  The evidence of record in 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, the Board notes that the 
veteran has not asserted that either disability noted above 
markedly interferes with his employability.  Moreover, the 
record does not reflect that the veteran has sought frequent 
outpatient treatment or hospital care for either disability.  
Accordingly, the Board concludes that the evidence does not 
satisfy the criteria for submission for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a laceration of the 
left leg is denied.

A compensable evaluation for residuals of a fracture of the 
right humerus is denied.



		
	WARREN W. RICE, JR.
	Member,  Board of Veterans' Appeals



 

